Walker, J.
I do not know how far a husband would be morally bound by a postnuptial contract in which he hires his wife to live with him ; but the legal obligation cannot be recognized in this court. Roberts sues Frisby on a note calling for $1500, which upon its face is a good note ; but the evidence shows that the note was intended to compromise a difficulty between Frisby and his wife r that he owed her nothing ; that Roberts is her brother, and that the note was for the use of the wife; that if anybody has a right to it, it is his wife, who, though living apart from him, is still his lawful wife. We do not think there is anything in the errors assigned in this case.
The judgment is therefore affirmed.
Affirmed.